In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Queens County (Turret, J.), dated April 21, 1994, which is in favor of the plaintiff and against him in the principal sum of $40,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the record supports the Supreme Court’s conclusion that in response to the defendant’s promise to invest the plaintiff’s money, the plaintiff gave the defendant $40,000, which the defendant then failed to invest for her. Furthermore, the court properly awarded interest from the date the plaintiff transferred the money to the defendant to be invested on her behalf (see, CPLR 5001). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.